Title: To George Washington from Major General William Heath, 25 August 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandavilles [Dutchess County, N.Y.]Augst 25th 1779
        
        Some Days Since A Mr Carman of Fishkill called at my Quarters and shew me paper Containing—a Permission from His Excellency Governor Clinton for Mrs Hannah Apple to go into New York to reside there, On the Same paper was a line inserted by Colo. Mead directing the Officer at the advance Post of the american army to grant a Flagg for the purpose for which Mr Carman applied to me, at the Same time requesting that He might first go to the Lines to know if Mrs Apple would be permitted to go in as a woman not long Since had been refused because leave for her admision had not been previously asked and had been Sent back, that Mrs Apple was 84 years old and very infirm and if she Should after arriveing at the Enemy Lines be turned back would Suffer much, I thereupon granted Mr Carman the Permission of a Flag of which the enclosed is Coppy. He proceeded to the Enemy Lines with the Several Papers accompanied by Capt. Heywood of the 6th Massachusetts Regt enclosed is Capt. Heywoods narative of the Treatment they met with. I have the Honor to be with the greatest respect your Excellencys most Obedient Servt
        
          W. Heath
        
      